455 F.2d 1088
Eric J. SCHMIDT, an individual, Plaintiff and Appellant,v.WALLENIUS LINE, a corporation, Fred F. Noonan Company, Inc.,a corporation, Defendants and Appellees.
No. 25674.
United States Court of Appeals,Ninth Circuit.
Feb. 15, 1972.

Ernest M. Thayer (argued), San Francisco, Cal., for plaintiff-appellant.
Richard E. Gutting, Jr.  (argued), Gilbert C. Wheat, of Lillick, McHose, Wheat, Adams & Charles, San Francisco, Cal., for defendants-appellees.
Before CHAMBERS, Circuit Judge, MADDEN,* Judge of the United States Court of Claims, and TRASK, Circuit Judge.
PER CURIAM:


1
The order dismissing for want of diligent prosecution is affirmed.  The trial court has a broad discretion in such matters and we cannot say its action was clearly erroneous.



*
 J. Warren Madden, Senior Judge of the United States Court of Claims, sitting by designation